UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                   No. 97-4472

ALICEDES MOREJON CORCHO,
Defendant-Appellant.

Appeal from the United States District Court
for the Southern District of West Virginia, at Charleston.
Charles H. Haden II, Chief District Judge.
(CR-96-199-2)

Submitted: June 16, 1998

Decided: August 20, 1998

Before MICHAEL and MOTZ, Circuit Judges, and
PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Arthur T. Ciccarello, CICCARELLO, DELGIUDICE & LAFON,
Charleston, West Virginia, for Appellant. Rebecca A. Betts, United
States Attorney, Miller A. Bushong, III, Assistant United States
Attorney, Charleston, West Virginia, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Alicedes Corcho appeals his convictions for conspiracy to distrib-
ute and possess with the intent to distribute cocaine and aiding and
abetting possession with intent to distribute cocaine in violation of 21
U.S.C. §§ 841, 846(a)(1) (1994) and 18 U.S.C.§ 2 (1994). Corcho
was sentenced to 120 months in prison followed by eight years of
supervised release, a fine of $5,000, and a special assessment of $200.
He appeals his conviction and sentence. Corcho's attorney has filed
a brief in accordance with Anders v. California , 386 U.S. 738 (1967),
raising one possible issue for review, but indicating that in his view,
there are no meritorious issues on appeal. Though notified of his right
to file a supplemental brief, Corcho has not done so. Corcho's attor-
ney raises the question of whether the failure to obtain a search war-
rant to search an automobile known to contain drugs was
unreasonable in violation of the Fourth Amendment.

In September 1996 Paul Michael Moore was arrested by the Kana-
wha County, West Virginia, Metro Drug Unit for possession of
cocaine. Moore said he bought the cocaine from Corcho, who lived
in Miami, Florida. Moore agreed to cooperate with the police in an
investigation of Corcho, and Moore was released on bond. In October
1996 Moore told the police that Kenneth Cisco and another man were
driving to Miami to pick up Corcho and bring him back to West Vir-
ginia with cocaine. Cisco called Moore several times during the trip.
When Cisco and his party were on the way back from Florida, Moore
(with the knowledge of the police) wired Cisco money to buy tires.
Soon thereafter, Moore told the police that Cisco, Corcho, and the
third man would be crossing into West Virginia on a certain day and
that they were carrying cocaine. Moore also gave the police a detailed
description of the vehicle being used to transport the cocaine. On the
specified day the police set up surveillance on the West Virginia
Turnpike and observed a car matching Moore's description. The

                    2
police followed the car to Charleston, where they stopped the car and
questioned the occupants. Cisco, the owner of the vehicle, and the
third man (Lewis Lanham, the driver) told the officers where the
drugs were hidden in the car and allowed them to search the vehicle.

Because Corcho failed to object to the search at trial, this Court
reviews for plain error. See United States v. Olano, 507 U.S. 725,
736-37 (1993). Police may search a vehicle without a warrant when
they have probable cause to believe that the vehicle or a container
within it contains contraband or evidence of criminal activity. See
Pennsylvania v. Labron, 518 U.S. 938 (1996); United States v. Ross,
456 U.S. 798, 823-24 (1982). Probable cause to search exists when
there is "a fair probability that contraband or evidence of a crime will
be found in a particular place." Illinois v. Gates, 462 U.S. 213, 238
(1983). Given the information provided by Moore and the subsequent
surveillance corroborating that information, we conclude the police
had probable cause to believe the car in which Corcho was riding con-
tained drugs. The warrantless search of the car was proper. We there-
fore affirm Corcho's convictions and sentence.

In accordance with the requirements of Anders , we have examined
the entire record in this case and find no meritorious issues for appeal.
This court requires that counsel inform his client, in writing, of his
right to petition the Supreme Court of the United States for further
review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move in this court for leave to withdraw from representation. Coun-
sel's motion must state that a copy thereof was served on the client.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

AFFIRMED

                     3